172 S.E.2d 105 (1970)
7 N.C. App. 397
STATE of North Carolina
v.
William Sherman GWYN.
No. 7019SC88.
Court of Appeals of North Carolina.
February 25, 1970.
Atty. Gen. Robert Morgan and Staff Atty. Richard N. League, Raleigh, for the State.
Coltrane & Gavin, by W. E. Gavin, Asheboro, for defendant appellant.
MALLARD, Chief Judge.
The evidence for the State tended to show that in Randolph County on 13 May 1969 between six and seven o'clock p. m. the defendant, using a "sawed-off shotgun," robbed the victim of between twelve and fourteen hundred dollars. The evidence for the defendant tended to show that he was not in Randolph County at any time on the date of 13 May 1969 and did not rob the victim of any money.
*106 Defendant makes no assignments of error based on exceptions properly taken. However, an appeal is an exception to the judgment, presenting the face of the record proper for review. State v. Elliott, 269 N.C. 683, 153 S.E.2d 330 (1967). The record proper in this criminal case consists of the bill of indictment charging the defendant with armed robbery, the defendant's plea of not guilty, the verdict of the jury, and the judgment imposed. State v. Stubbs, 265 N.C. 420, 144 S.E.2d 262 (1965); State v. Moore, 6 N.C.App. 596, 170 S.E.2d 568 (1969). The bill of indictment appears to be proper in form. Upon the defendant's plea of not guilty, the trial was properly by jury. There was no error in the jury's verdict. The sentence to imprisonment for not less than fourteen years nor more than eighteen years is not excessive under the statute, G.S. § 14-87, which provides that the punishment for the felony of armed robbery shall be imprisonment for not less than five nor more than thirty years.
In the trial we find
No error.
MORRIS and VAUGHN, JJ., concur